DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
NOTE: Based on Examiner’s interview held on 03/11/2022, following amendments have been agreed upon between the Examiner and the Attorney on record. 
The application has been amended as follows: 
Amend claim(s) 1, 3, 7, 9 and 19 as follows:
Amend claims according to included proposed claim amendment (OA.appendix) doc: 2016P00787WOUS_PKRZ203230US01_Proposed_Ex_Amd_v2.pdf

Allowable Subject Matter
Claim(s) 1-6, 8, 10, and 15-19 are allowed.

The following is a statement of reason for the indication of allowance: 
Independent claim 15 stand allowable based on decision of prior office action.
Independent claims 1 and 3 have been amended to overcome the rejection, which was presented in the previous Office Action mailed.
Regarding claim(s) 1 and 3, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A radio frequency (RF) coil device comprising: “the first coil has a coil structure which is mirrored compared to a coil structure of the second coil, and 
the first coil and the second coil are switchable to be active for different modes of operation; 
wherein one coil out of the first coil and the second coil is active for TX mode and is provided with a coil structure for high power transmission, and the other coil is active for RX mode and is provided with a low power design.” in combination with all the other limitations as claimed.

The other claims 2, 4-6, 8, 10, and 16-19 depend from allowable independent claim(s) are allowable for the same reasons.
Upon conclusion of a comprehensive search of the pertinent prior art and consideration, the Office indicates that the claims are allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868